Citation Nr: 0414133	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-02 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an effective date earlier than June 6, 
1997, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.

2. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 1997 and 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The case was previously before the Board in October 2000, at 
which time it was remanded to obtain additional records and 
to afford the veteran a comprehensive PTSD examination.  The 
requested development having been completed, the case was 
once again before the Board for appellate consideration of 
the issue on appeal.  

The Board observes that the disability evaluation assigned 
for the veteran's PTSD was increased to a 50 percent rating 
under the authority of an August 2001 rating decision, which 
increase was authorized after the case was remanded by the 
Board.  TDIU was also established pursuant to an August 2001 
rating, effective from June 6, 1997.  Nevertheless, the 
assigned rating for PTSD remains on appeal because that 
increase to a 50 percent evaluation did not constitute a full 
grant of the benefit sought, and the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The veteran expressly continued his appeal with 
respect to the effective date assigned for TDIU. 

In May 2002, the Board denied entitlement to an earlier 
effective date for TDIU and for an increased rating for PTSD.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
By a joint motion, the parties agreed to vacate May 2002 
decision and to remand the case to the Board for 
consideration of the Veteran's Claim Assistance Act, the 
holding of Quartuccio v, Principi, 16 Vet App 183 (2002) and 
Charles v. Principi, 16 Vet App 370 (2002).  In addition, the 
parties directed consideration of the holding of Hazan v. 
Gober, 10 Vet App 511 (1997).  The Court adopted the parties' 
motions as reflected by its December 2002.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its May 2002 and December 2003 
remands.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2. Pursuant to a March 1997 unappealed final rating decision, 
the evaluation for the veteran's PTSD was continued as 30 
percent disabling.

3. The veteran filed a claim for TDIU on June 6, 1997.

4. The veteran's service connected disabilities are as 
follows: PTSD rated as 50 percent disabling, degenerative 
joint disease of the lumbar spine, evaluated as 40 percent 
disabling, sarcoid with granulamatous uveitis, bilateral, 
evaluated as 20 percent disabling and superficial scars on 
the left arm, right arm, left buttock and scalp afforded 
noncompensable ratings.  

5.  Prior to June 6, 1997, the veteran was afforded 
evaluation and treatment principally for his service-
connected PTSD; medical evaluation and treatment for the 
other service-connected disabilities were not indicated 
between June 6, 1996 and June 6, 1997.  

6.  The veteran's PTSD is manifested by considerable or 
rather large impairment of social and industrial 
adaptability; he demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; impaired judgment; 
disturbances in mood and difficulty in establishing and 
maintaining effective work and social relationships; the 
veteran had a Global Assessment Functioning (GAF) score from 
50 to 60.  




CONCLUSIONS OF LAW

1. The criteria for an effective date of December 3, 1996, 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities have been satisfied. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.151, 3.155, 3.400 (2003).  

2. The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Code 9411 (2003); § 4.132 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Duty to Notify 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform his whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussion in the October 1997 and subsequent rating 
decisions, the November 1998 statement of the case, an April 
1999 and subsequent supplemental statements of the case and 
the October 2000 and August 2003 Board remands.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in December 2003, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service and VA treatment records..  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the veteran's case, 
as noted above, the RO issued the initial rating decision in 
October 1997, prior to the enactment of VCAA, the notice of 
which was issued initially in the December 2003 letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the veteran was notified of the VCAA 
by virtue of the December 2003 letters.  Additional 
development was accomplished on behalf of his claim in 
consequence thereof, and he was afforded additional 
opportunity to submit more evidence.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the October 2000 and 
August 2003 remands.  Moreover, in the December 2003 
statement the RO told the veteran that if there is any other 
evidence or information that he thinks would support his 
claim, to please inform VA.  The veteran did not respond to 
this correspondence.  Consequently, the Board finds that 
deciding the claim will not be prejudicial to the appellant.  

Background

In a March 1997 rating decision, the RO established a 
temporary and total under 38 C.F.R. § 4.29, for PTSD from 
December 1996.  This rating decision also reflects the 
resumption of a 30 percent schedular rating from January 1, 
1997.  The veteran was notified of that determination in a 
letter dated in March 1997.  The veteran did not initiate an 
appeal from that determination.  Instead, the veteran filed a 
formal claim for TDIU on June 6, 1997.  Entitlement to TDIU 
was denied in the above-mentioned October 1997 rating 
decision.  The veteran perfected an appeal with respect to 
that condition.  The Board observes that the March 1997 
rating decision is final pursuant to 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

In December 1997, the veteran requested entitlement to 
temporary total ratings under 38 C.F.R. § 4.29 for VA 
hospital admissions in February 1997 and April 1997.  These 
benefits were granted pursuant to the January 1998 rating 
decision.  In particular, the veteran was granted a temporary 
100 percent from February 3, 1997; a 30 percent rating was 
resumed from April 1, 1997; thereafter a temporary total 
rating was assigned from April 7, 1997 and a 30 percent 
rating was resumed from June 1, 1997.  

In an August 2001 rating decision, the disability rating for 
service-connected PTSD was increased from 30 to 50 percent 
from June 1, 1997.  


Effective date for TDIU

The veteran filed a claim for TDIU on June 6, 1997.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400.

The type of claim that is at issue here, a TDIU rating claim, 
is regarded as a claim for increased disability compensation. 
Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2). "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2). The implementing regulation summarizes 
the criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim." 38 C.F.R. § 
3.400(o)(2).

A "claim" is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 
3.1(p). Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a). "Date of 
receipt" means the date on which a claim, information or 
evidence was received in the VA. 38 C.F.R. § 3.1(r). See also 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Further, 38 C.F.R. § 3.157(b) provides for informal claims 
for increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted from the date of treatment, evaluation or 
hospitalization at a VA or uniformed service facilities.  The 
provision only applies where such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year of 
the date of such examination or treatment. 38 C.F.R. § 
3.157(b)(1).  In addition, the date of receipt of evidence 
from a private physician or layman will be accepted as the 
date of an informal claim when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits. 38 C.F.R. § 3.157(b)(2).  

The Board has reviewed the veteran's clinical record and 
finds that between December 1996 and June 1996, the veteran 
was hospitalized on three occasions for his service-connected 
PTSD.  In December 1996, he was hospitalized for one month, 
in February 1997 he was hospitalized for 2 months and in 
April he was hospitalized for 1 month.  In essence, the 
veteran was hospitalized for a period of almost 4 months over 
a six-month period.  It is therefore evident that the 
veteran's extended periods of hospitalization alone would 
have precluded substantially gainful employment.  Moreover, 
the Board observes that the report of the February 1997 VA 
hospital report reflects the medical opinion that the veteran 
had marked impairment of his social and industrial 
adaptability and was incompetent to handle his funds.  Thus, 
there is an indication of unemployability within one year 
prior to the date of the veteran's claim on June 6, 1997.  

Where the date at which it is factually ascertainable the a 
higher rating is warranted precedes the date of the claim and 
the former date (that date that entitlement arose) is within 
a year of the date of claim, the veteran is entitled to an 
effective date from the date of that entitlement arose.  The 
Board observes that the date entitlement arose in the 
veteran's case is December 3, 1996.  However, the veteran's 
case is complicated by the presence of a final disallowance 
of an increased rating in March 1997.  

The Court addressed a similar situation in Hazan v. Gober, 10 
Vet. App. 511 (1997).  In that case, the Board denied 
entitlement to an increased rating for cervical disc disease 
in March 1990.  Later that year, in May 1990, the veteran 
filed a new claim for an increased rating.  An increased 
rating was granted in a November 1990 rating decision based 
on VA examinations conducted in June and July 1990.  The 
Court held that although veteran is estopped or prevented 
from challenging the Board's decision on the same factual 
basis, with respect to the "downstream issues", such as 
effective dates, all the evidence, even that considered in 
the prior Board denial should be considered in the 
determination of when an increase was factually 
ascertainable.  In particular, the veteran wanted to use 
testimony from a 1989 hearing to prove an ascertainable 
increase.  Hazan, supra.  Although the Court did not compel a 
grant of an earlier effective date, it did emphasize the 
importance of including that evidence.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence favors an effective date of December 1996 for the 
award of TDIU.  

Increased Rating--PTSD

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97.  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.  

In Kuzma v Principi, 341 F.3d 1327 (Fed. Cir. 2003), Federal 
Circuit overruled the Karnas rule as it applies to 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.  The 
Federal Circuit overruled Karnas "to the extent [it] 
conflict[s] with the Supreme Court's and our own binding 
authority."  Under the Supreme Court's precedents, if 
applying a new statute or regulation to a pending claim would 
have a genuinely retroactive effect, it may not be applied, 
but if there would be no such retroactive effect, the new 
statute or regulation must ordinarily be applied.  VAOPGCPREC 
7-2003 (November 19, 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3)  the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.   
The Board observes that the under the rating criteria for 
mental disorders and under the specific facts of the 
veteran's case, neither of the versions is more favorable.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  The next higher 
evaluation of 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides that a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher evaluation of 70 percent 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The clinical evidence compiled since the March 1997 final 
rating, shows that the veteran was hospitalized on several 
occasions-in April 1997, October 1997, January 2000, March 
2000, April 2000 and May 2000.  Reference is made to PTSD, 
inasmuch as the veteran acknowledged complaints of, 
nightmares, flashbacks, and intrusive thoughts.  In April 
1997, the veteran was hospitalized for PTSD and depression.  
He reported having depression and suicidal ideation without 
plans.  

In the October 1997 hospitalization, the veteran also 
reported having suicidal ideation depression and auditory 
hallucinations, in addition to symptoms associated with PTSD.  
The veteran was noted to have a long history of psychiatric 
illness.  However, a long history of treatment for cocaine 
and alcohol abuse was indicated as well.  The veteran stated 
that he had used cocaine recently.  Mental status evaluation 
showed that the veteran was observed to have anxiety, 
depression, a flat affect and a sad facial expression.  His 
insight and judgment were impaired.  The veteran has 
demonstrated a GAF score was reported as between 50 and 60 
consistently since October 1997.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A 
GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers)."  Id.

In January 2000 the veteran was hospitalized with complaints 
of nightmares, flashbacks, depression, nervousness, intrusive 
thoughts, isolation, guilt, anger and mood swings.  He was 
observed to have poor concentration, irritability, a 
constricted affect, a depressed and anxious mood, and 
impairment of insight and judgment.  He denied any suicidal 
ideation at the time of the interview and he was not 
considered to be of "assaultive risk".  The recorded GAF 
score was 50.  

The Board observes that a GAF score of 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment of social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Hospital admissions in March, April and May 2000 were 
primarily for substance abuse.  However, the veteran endorsed 
complaints relative to his PTSD as well.  The veteran had a 
GAF scores of 50 to 60.  

The veteran underwent an official examination in February 
2001.  The examination report reflects that the examiner had 
reviewed the claims folder prior to completion of the report.  
The veteran reported having nightmares, nervousness during 
the day and difficulty trusting others.  At night he reported 
hearing sounds and stated that he guarded the perimeter.  The 
veteran was observed to be irritable, and his mood was 
described as upset.  His affect was slightly constricted.  He 
exhibited good eye contact.  Thought process was described as 
coherent.  There was no flight of ideas or loosening of 
association.  His thought content was negative for suicidal 
or homicidal ideation.  There were no hallucinations.  
Insight and judgment were characterized as marginally 
adequate.  Higher cognitive functions were intact.  The 
veteran was reported with a GAF score of 55.  

The veteran has not demonstrated psychiatric symptoms 
associated with PTSD that support the next higher evaluation 
under either version of the criteria for rating mental 
disorders.  In particular, he has not demonstrated more than 
considerable impairment of social and industrial 
adaptability.  In addition, he has not demonstrated 
obsessional rituals which interfere with routine activities 
disturbance of speech, near-continuous panic or depression 
affecting his ability to function independently, 
appropriately or effectively.  Also, there is no evidence of 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances or inability to establish and 
maintain effective relationships.  

The current GAF score, 55, represents the middle range of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
(1994) (GAF score range of 51 to 60 for moderate symptoms).  
Accordingly, the Board concludes that the veteran's overall 
disability picture attributable to PTSD more closely 
approximates a 50 percent rating than any higher evaluation 
level.  38 C.F.R. § 4.7.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence demonstrates 
that the veteran's PTSD supports an evaluation of no more 
than 50 percent under both the old and new criteria.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization for PTSD since 2000, and 
currently-that is since the February 1997 VA 
hospitalization-there is no indication that the veteran has 
have marked impairment of occupational activities as a result 
of service-connected disability.  In view of the foregoing, 
the consideration of an extraschedular rating is not 
appropriate at this time.  

ORDER

Entitlement to an effective date of December 3, 1996 for the 
award of TDIU benefits is granted, subject to controlling 
regulations applicable to the payment of monetary awards.  

Entitlement to increased evaluation for PTSD is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



